Citation Nr: 0104467	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-22 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
death pension benefits.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines, in which 
the RO determined that the appellant was ineligible for 
nonservice-connected death pension benefits.  The appellant 
is the surviving spouse of a veteran who had recognized 
guerilla service from August 1944 to November 1945.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's husband did not have qualifying service 
upon which to establish her eligibility for nonservice-
connected death pension benefits. 


CONCLUSION OF LAW

The requirements for basic eligibility for nonservice-
connected death pension benefits have not been met.  
38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§  3.1, 3.6, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking basic eligibility for nonservice-
connected death pension benefits arising from her husband's 
guerilla service during World War II.  In February 1992, the 
RO received a VA Form 21-534 (Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child) from the appellant, claiming 
entitlement to nonservice-connected death pension benefits.  
In September 1997, the appellant submitted additional 
documentary evidence in support of her claim.  The RO denied 
the application in May 1998 on the basis that the appellant's 
husband did not have the required military service to entitle 
the appellant to VA benefits.  

The appellant contends that she has submitted sufficient 
evidence to establish that her husband had active United 
States military service from 1944 to 1945, thereby entitling 
her to nonservice-connected VA death pension benefits.  A 
person seeking VA benefits must first establish that the 
service member upon whose service such benefits are 
predicated has the requisite service.  See Laruan v. West, 11 
Vet. App. 80, 85 (1998).  Eligibility for VA benefits is 
based on statutory and regulatory provisions which define an 
individual's legal status as a veteran of active military, 
naval or air service.  See 38 U.S.C.A. §§ 101(2), 101(24) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.6 (2000).  VA 
laws and regulations allow Philippine veterans who had 
recognized United States military service to claim certain VA 
benefits, and certain claims for death benefits based on such 
service, but only if the alleged service is documented or 
verified by the Armed Forces of the United States.  See 
38 U.S.C.A. § 107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.9, 
3.203 (2000).  Further, service department findings are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

In addition, although nonservice-connected pension benefits 
and death pension benefits are generally available to 
qualifying veterans of a period of war and their survivors, 
38 U.S.C.A. §§ 1521, 1541, Congress has not made such 
benefits available to individuals or their survivors with 
service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States.  Such service is deemed not to have been 
active military, naval or air service for VA benefit purposes 
except for benefits under the National Service Life Insurance 
program, benefits under Chapter 10 of Title 37, and benefits 
under Chapters 11, 13 and 23 of Title 38.  See 38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.8.  

In this case, the appellant submitted various documents in 
support of her claim for nonservice-connected death pension 
benefits, including her own statements, an extract from 
Special Order #258 from the U.S. Army in the Philippines-
North Luzon (USAFIP-NL), a statement from the General 
Headquarters of the Armed Forces of the Philippines noting 
her husband's service dates from August 1944 to November 
1945, as well as a death certificate and other documents 
regarding her husband's funeral and burial.  However, there 
is no documentation from the Armed Forces of the United 
States establishing qualified service.  In fact, in July 1990 
the United States Army Reserve Personnel Center (ARPERCEN), 
the service department that maintains records pertaining to 
Philippine service personnel, certified that the appellant's 
husband was missing and had recognized guerilla service 
during World War II between August 1944 and January 1945.

Nevertheless, while the appellant's husband clearly had 
active service during World War II, the benefit sought by the 
appellant in this case is not a benefit available to a 
survivor of a Philippine veteran.  See 38 U.S.C.A. § 107; 
38 C.F.R. § 3.8.  Congress has not made such benefits 
available to individuals such as the appellant.  Accordingly, 
the Board concludes that entitlement to basic eligibility for 
nonservice-connected death pension benefits has not been 
established and the appeal must be denied.

In reaching this decision, the Board notes that recent 
legislation, Public Law 106-377, signed by the President on 
October 27, 2000, provides increased disability compensation 
to Philippine veterans who live legally and permanently in 
the United States.  This legislation, however, did not 
establish any new eligibility for benefits.  The Board also 
notes that on November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000).  The law modifies the circumstances under which VA 
must assist claimants.  The Board is satisfied in this case 
that the request to ARPERCEN and the response from this 
governmental agency meet any requirements for VA assistance 
in connection with this claim under the recent legislation.  
The Board concludes that any further assistance at this time 
would be futile and that the appellant's appeal is properly 
denied.  


ORDER

Basic eligibility for nonservice-connected death pension 
benefits has not been established and the appeal is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

